DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 13, 2022 has been entered.
Status of Claims
This action is in response to the preliminary amendment filed June 13, 2022.
Claims 1-17 have been canceled.
Claims 18 and 30 have been amended.
Claims 18-30 are currently pending and have been examined.
Response to Arguments
The previous rejections under 35 USC 112(b) have been withdrawn in response to the submitted amendments.
Applicant’s arguments filed June 13, 2022 have been fully considered by they are not persuasive.

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
In particular, Applicant respectfully disagrees that the claimed invention, assuming arguendo that it can be reasonably interpreted as reciting an abstract idea, is not integrated into a practical application. To the contrary, Applicant's independent Claim 18 recites a specific manner of creating an itinerary combined of the regularly-running transportation and the on-demand transportation vehicle for a passenger candidate who is estimated to be in time for the departure time of an on-demand transportation vehicle. Here, the itinerary combined of the regularly-running transportation and the on-demand transportation vehicle is created specifically based on use history of the passenger candidate, a predetermined timetable of the regularly-running transportation, and a vehicle allocation plan of the on- demand transportation vehicle. And even more specifically, the vehicle allocation plan of the on-demand transportation vehicle is created in advance of the itinerary combined of the regularly-running transportation and the on-demand transportation vehicle and based on an itinerary request (of a plurality of passengers of the regularly-running transportation) and in response to a request from a first passenger for the on-demand transportation vehicle. 
And Applicant's specific manner of creating an itinerary combined of the regularly- running transportation and the on-demand transportation vehicle for a passenger candidate provides a specific improvement over prior systems, such as described in paras. [0006], [0168] and [0170] of Applicant's specification.
Examiner respectfully disagrees. The claim as a whole does not improve the functioning of a computer or improve other technology or improve a technical field. The claim as a whole is not implemented with a particular machine. The claim as a whole does not effect a transformation of a particular article to a different state. The claim as a whole is not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The claim as a whole merely describes how to generally “apply” the concept of estimating transportation dispatch needs in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing transportation dispatcher process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
Regarding the particularity of the claims, merely reciting claims that are a narrow application of the identified idea is not sufficient to recite patent eligible subject matter. See Electronic Communication v. Shopperschoice.com, LLC, No. 2019-1587, slip op. at 8 (Fed. Cir. May 14, 2020) (“patent eligibility turns on the content of the claims, not merely on the number of words recited in the claims”); BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1287 (Fed. Cir. 2018) (“a claim is not patent eligible merely because it applies an abstract idea in a narrow way”).

Regarding the previous rejection under 35 U.S.C. 103, Applicant’s arguments have been considered but are moot in view the new grounds of rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Alice/Mayo Framework Step 1:
Claims 18-30 recite a combination of devices and therefore recite a machine.
Alice/Mayo Framework Step 2A – Prong 1:
Claim 18, as a whole, is directed to the abstract idea of estimating passenger candidates for on-demand transportation based on regularly running transportation usage, which is a method of organizing human activity and a mental process. The claims recite a method of organizing human activity because the identified idea is managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) by reciting rules or instructions for managing the interaction between passenger candidates and on-demand transportation vehicles. See MPEP 2106.04(a)(2)(II)(C). The claims recite a mental process because the identified idea contains limitations that can practically be performed in the human mind (including an observation, evaluation, judgement, or opinion) by estimating passenger candidates using transit use history information. The method of organizing human activity and mental process of “estimating passenger candidates for on-demand transportation based on regularly running transportation usage,” is recited by claiming the following limitations: receiving an itinerary request, creating a vehicle allocation plan, receiving use history, estimating the passenger candidate in time for departure time, creating an itinerary, and transmitting the itinerary. The mere nominal recitation of processing circuitry does not take the claim of the method of organizing human activity or mental process groupings. Thus, the claim recites an abstract idea.
With regards to Claims 19, 23-28, and 30, the claims further recite the above-identified judicial exception (the abstract idea) by reciting the following limitations: determining order of suggesting use, estimating an alighting point, estimating an alighting time, classifying a user as a passenger candidate, removing a user as a passenger candidate, creating a vehicle allocation plan, grouping high-priority passengers, creating a provisional vehicle allocation plan, further grouping high priority passengers, repeating creation of the provisional vehicle allocation plan and further grouping, classifying passengers, and excluding passengers.
Alice/Mayo Framework Step 2A – Prong 2:
Claim 18 recites the additional elements: processing circuitry which are used to perform the receiving, transmitting, creating, and estimating steps. The processing circuitry limitation is no more than mere instructions to apply the exception using a generic computer component. The receiving steps are recited at a high level of generality (i.e., as a general means of gathering itinerary request data and use history data for use in the estimating step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Taken individually these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Considering the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception does not amount to a practical application of the abstract idea. The claim as a whole does not improve the functioning of a computer or improve other technology or improve a technical field. The claim as a whole is not implemented with a particular machine. The claim as a whole does not effect a transformation of a particular article to a different state. The claim as a whole is not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The claim as a whole merely describes how to generally “apply” the concept of estimating transportation dispatch needs in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing transportation dispatcher process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The claim is directed to the abstract idea.
Alice/Mayo Framework Step 2B:
Claim 18 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite a generic computer performing generic computer function by reciting processing circuitry. See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1341 (describing a “processor” as a generic computer component). The claims recite generic computer functions by reciting receiving and transmitting information (See MPEP 2106.05(d)(II) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec; TLI Communications LLC; OIP Techs.; buySAFE, Inc.) and processing information (See MPEP 2106.05(d)(II) performing repetitive calculations, Flook; Bancorp Services). The specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): processing circuitry (Specification [0023]). The claims add the words “apply it” or words equivalent to “apply the abstract idea” such as instructions to implement the abstract idea on a computer by reciting processing circuitry. See MPEP 2106.05(f). The claims recite insignificant extrasolution activity (i.e. mere data gathering, selecting a particular data source or type of data to be manipulated, or an insignificant application) by receiving itinerary request data and receiving use history data. See MPEP 2106.05(g). The claims limit the field of use to transportation management by reciting regularly running transportation and on-demand transportation vehicles. See MPEP 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited judicial exception.
With regards to Claims 20-21, the additional elements do not amount to significantly more than the judicial exception. Regarding claims 20-21, the specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): an IC card (Specification [0015]-[0016]). Claims 20-21 limit the field of use to transportation management by reciting an IC card. See MPEP 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited judicial exception.
Remaining Claims:
With regards to Claims 20-22 and 29, these claims merely add a degree of particularity to the limitations discussed above rather than adding additional elements capable of transforming the nature of the claimed subject matter. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, the claims as a whole do not amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (U.S. P.G. Pub. 2017/0039488 A1), hereinafter Lin, in view of Tulabandhula et al. (U.S. P.G. Pub. 2017/0357914 A1), hereinafter Tulabandhula, in view of Liu et al. (U.S. P.G. Pub 2016/0321771 A1), hereinafter Liu.

Claim 18: 
Lin discloses an on-demand transportation management system comprising processing circuitry (Lin [0137], [0132]). Regarding the following limitation: 
receive an itinerary request of a plurality of passengers of a regularly-running transportation that provides a first service according to a predetermined timetable, the itinerary request including a departure point as a boarding point of the regularly-running transportation, a destination as an alighting point of an on-demand transportation vehicle that provides a second service according to a vehicle allocation plan, and at least any one of desired departure time for departing from a boarding point of the on-demand transportation vehicle and desired arrival time for arriving at the destination when there is a transfer from the regularly-running transportation to the on-demand transportation vehicle;
Lin discloses receive an itinerary request of a plurality of passengers of a regularly-running transportation that provides a first service according to a predetermined timetable, the itinerary request including a departure point, a destination as an alighting point of an on-demand transportation vehicle that provides a second service according to a vehicle allocation plan created in response to a request from a passenger for the on-demand transportation vehicle, and at least any one of desired departure time for departing from a boarding point of the on-demand transportation vehicle and desired arrival time for arriving at the destination when there is a transfer from the regularly-running transportation to the on-demand transportation vehicle (Lin Fig. 13 Item 1310, Fig. 14 Item 1450, [0090] initialize taxi sharing requests; [0069], [0076], [0078] typical origin station; Fig. 14 Item 1440, [0093] system determines the station where the commuter will need a taxi; Fig. 15 Item 1540, [0082], [0096] destination; [0099] taxi sharing request to the destination; [0095] generate taxi sharing request with corresponding user information; Fig. 15, [0096] taxi sharing request table includes transit ID card, origin, an arriving time to origin, a destination, a gender, a preferred route type, a loyalty, a waiting time, a priority, and a status; [0099] commuter can accept taxi sharing invitation request). However Lin does not teach wherein the itinerary request includes a departure point as a boarding point of the regularly-running transportation, but Tulabandhula does (Tulabandhula Fig. 3 [0043], [0045] multi-modal trip planner may automatically request an on-demand transportation segment of a received trip plan). 
One of ordinary skill in the art would have recognized that applying the known technique of including a trip plan describing every segment of a multi-modal trip of Tulabandhula to taxi sharing request table of Lin would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Tulabandhula to the teaching of Lin would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such a trip plan describing a multi—modal trip. Further, applying the trip plan to Lin, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient grouping of passengers going to the same destination because the registered trip plan would be more accurate than the predictive system of Lin. 
Regarding the following limitation:
create the vehicle allocation plan of the on-demand transportation vehicle based on the itinerary request and in response to a request from a first passenger for the on-demand transportation vehicle; 
Lin discloses creating a vehicle allocation plan of on-demand transportation vehicles based on an itinerary request (Lin Fig. 26 [0125] flow diagram for assigning commuters to taxis where commuters of the same sharing group are further grouped based on having the same origin, destination, and gender; [0126] within the current group commuters are sorted according to their waiting time; [0127] continue assigning commuters to taxis until taxis reach capacity; [0128] if all commuters have been assigned in the current group then the lower priority group is set to the current group and processing continues and the process repeats to assign taxis for the commuters in the lower group until there is not a lower priority group when processing ends). However, Lin does not disclose creating the vehicle allocation plan in response to a request from a first passenger for the on-demand transportation vehicle, but, Liu does (Liu [0038] rental vehicles may be managed by a rental server; [0045] a user who has reserved a vehicle with a rental server may communicate with a ridesharing server to identify other users who may also like to reach a destination as a part of the users trip). 
One of ordinary skill in the art would have recognized that applying the known technique of allowing users to arrange their own transportation after using public transportation of Liu to Lin would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Lin to the teaching of Liu would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such allowing users to skip the prioritization queue by arranging their own transportation. Further, applying user booked vehicles to Lin, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient user reprioritization so that a user may decide for themselves if they are willing to wait when they arrive at a transfer point between regularly running transportation and on-demand transportation. 
Lin, as modified above, teaches the remaining limitations:
receive a use history of the regularly-running transportation of a passenger candidate of the on-demand transportation vehicle, the passenger candidate being a second passenger of the regularly-running transportation, different from the first passenger, who does not transmit the itinerary request (Lin Fig. 8 Item 810, [0077] taxi sharing bridge system loads the transit logs; Fig. 9 [0078] transit log table consists of date, transit card ID, origin, destination, trip start time and a trip end time); and
estimate whether or not the passenger candidate is in time for the departure time of the on-demand transportation vehicle in order to transfer from the regularly-running transportation to the on-demand transportation vehicle based on the use history of the passenger candidate, the predetermined timetable of the regularly-running transportation, and the vehicle allocation plan of the on-demand transportation (Lin Fig. 8 Item 820, [0079] the service time table is estimated by analyzing the data loaded from the transit log; [0094] estimate arrival time to the determined station based on trip start time; [0098] system sends a taxi sharing request to commuters who’s arriving to origin time is within a predefined threshold; [0102], [0105], [0110] assign priority based on waiting time), 
create an itinerary combined of the regularly-running transportation and the on-demand transportation vehicle for the passenger candidate who is estimated to be in time for the departure time of the on-demand transportation vehicle based on the use history of the passenger candidate, the predetermined timetable of the regularly-running transportation, and the vehicle allocation plan of the on-demand transportation vehicle (Lin Fig. 26 [0125] flow diagram for assigning commuters to taxis where commuters of the same sharing group are further grouped based on having the same origin, destination, and gender; [0126] within the current group commuters are sorted according to their waiting time; [0127] continue assigning commuters to taxis until taxis reach capacity; [0128] if all commuters have been assigned in the current group then the lower priority group is set to the current group and processing continues and the process repeats to assign taxis for the commuters in the lower group until there is not a lower priority group when processing ends);
transmit the itinerary to the passenger candidate (Lin [0071], [0129] inform commuters of the assignment).

Claim 19: 
Lin in view of Tulabandhula and Liu teaches all the elements of claim 18, as shown above. Additionally, Lin discloses:
wherein the processing circuitry determines order of suggesting use of the on-demand transportation vehicle for the passenger candidate among a plurality of estimated passenger candidates (Lin Fig. 17, [0104] flow diagram illustrating an example process for updating a commuter’s priority; [0105]-[0108] assign priority to users based on wait time, loyalty and preferred route type; [0130] update priority).

Claim 20: 
Lin in view of Tulabandhula and Liu teaches all the elements of claim 19, as shown above. Additionally, Lin discloses:
wherein the processing circuitry determines priority of the passenger candidate using at least any one of the destination, delay information of the regularly-running transportation, weather information, boarding frequency according to an IC card, registered age in the IC card, a movement distance according to the regularly-running transportation, and a movement time period according to the regularly-running transportation (Lin Fig. 17, [0104] flow diagram illustrating an example process for updating a commuter’s priority; [0105]-[0108] assign priority to users based on wait time, loyalty and preferred route type; [0130] update priority).

Claim 21: 
Lin in view of Tulabandhula and Liu teaches all the elements of claim 18, as shown above. Additionally, Lin discloses:
wherein the use history is use time of an IC card that is usable as a ticket for the regularly-running transportation (Lin [0073] transit card is a smart card used by a commuter when taking public transportation service; [0078] transit card ID).

Claim 22: 
Lin in view of Tulabandhula and Liu teaches all the elements of claim 18, as shown above. Additionally, Lin discloses:
wherein the use history is boarding time for the regularly-running transportation of the passenger candidate or entering time into the regularly-running transportation (Lin Fig. 8 Item 810, [0077] taxi sharing bridge system loads the transit logs; Fig. 9 [0078] transit log table consists of date, transit card ID, origin, destination, trip start time and a trip end time).

Claim 23: 
Lin in view of Tulabandhula and Liu teaches all the elements of claim 18, as shown above. Additionally, Lin discloses:
wherein the processing circuitry estimates an alighting point where the passenger candidate alights from the regularly-running transportation, based on the use history (Lin Fig. 8 Item 820, [0079] the service time table is estimated by analyzing the data loaded from the transit log; [0094] estimate arrival time to the determined station based on trip start time).

Claim 24: 
Lin in view of Tulabandhula and Liu teaches all the elements of claim 18, as shown above. Additionally, Lin discloses:
wherein the processing circuitry estimates a time when the passenger candidate alights from the regularly-running transportation, using operation information of the regularly-running transportation (Lin Fig. 8 Item 820, [0079] the service time table is estimated by analyzing the data loaded from the transit log; [0094] estimate arrival time to the determined station based on trip start time; [0080] receive the actual timetable of the public transportation service obtained from the public transportation system; [0087] disruption information from the public transportation system).

Claim 25: 
Lin in view of Tulabandhula and Liu teaches all the elements of claim 21, as shown above. Additionally, Lin discloses:
wherein when the use time of the IC card at the departure point is earlier than a first time when a first regularly-running transportation departs from the departure point by a first predetermined time period, and the departure time of the on-demand transportation vehicle is later than a second time when the first regularly-running transportation arrives at a departure point of the on-demand transportation vehicle by a second predetermined time period, the processing circuitry classifies a first user of the first regularly-running transportation as a first passenger candidate (Lin [0094] system estimates commuter’s arriving time to the determined station based on the trip start time; [0098] system sends a taxi sharing initiation request to commuters who’s arriving to origin time is within a predefined threshold; Fig 26 Item 2604, [0126] determine whether there are commuters that still need to be assigned in the current group; [0130] update commuter’s wait time and update their priority).

Claim 26: 
Lin in view of Tulabandhula and Liu teaches all the elements of claim 25, as shown above. Additionally, Lin discloses:
wherein when the use time of the IC card at the departure point is earlier than a third time when a second regularly-running transportation departs from the departure point by a third predetermined time period, the second regularly-running transportation departs from the departure point earlier than the first regularly-running transportation, and the departure time of the on-demand transportation vehicle is later than a fourth time when the second regularly-running transportation arrives at the departure point of the on-demand transportation vehicle by a fourth predetermined time period, the processing circuitry removes a second user of the second regularly-running transportation from being classified as the first passenger candidate (Lin [0094] system estimates commuter’s arriving time to the determined station based on the trip start time; [0098] system sends a taxi sharing initiation request to commuters who’s arriving to origin time is within a predefined threshold; Fig 26 Item 2604, [0126] determine whether there are commuters that still need to be assigned in the current group; [0130] update commuter’s wait time and update their priority; Fig. 17, [0104] flow diagram illustrating an example process for updating a commuter’s priority; [0105]-[0108] assign priority to users based on wait time, loyalty and preferred route type). 

Claim 27: 
Lin in view of Tulabandhula and Liu teaches all the elements of claim 18, as shown above. Additionally, Lin discloses:
wherein the processing circuitry further creates the vehicle allocation plan of the on-demand transportation vehicle by classifying the plurality of passengers according to a predetermined condition that the itinerary request is received before predetermined time and the desired arrival time or the desired departure time is within a predetermined period of time (Lin Fig. 17, [0104] flow diagram illustrating an example process for updating a commuter’s priority; [0105]-[0108] assign priority to users based on wait time, loyalty and preferred route type; [0130] update priority; Fig. 26, [0125] flow diagram for assigning commuters to taxis where commuters of the same sharing group are further grouped based on having the same origin, destination, and gender) 

Claim 28: 
Lin in view of Tulabandhula and Liu teaches all the elements of claim 27, as shown above. Additionally, Lin discloses wherein the processing circuitry calculates the vehicle allocation plan by 
grouping high-priority passengers satisfying the predetermined condition (Lin Fig. 17, [0104] flow diagram illustrating an example process for updating a commuter’s priority; [0105]-[0108] assign priority to users based on wait time, loyalty and preferred route type; [0130] update priority),
creating a provisional vehicle allocation plan according to a function using a time period taken by each of the high-priority passengers to reach the destination from the departure point (Lin Fig. 26, [0125] flow diagram for assigning commuters to taxis where commuters of the same sharing group are further grouped based on having the same origin, destination, and gender; [0126] within the current group commuters are sorted according to their waiting time), 
further grouping the high-priority passengers according to the function using the time period taken by each of the high-priority passengers to reach the destination from the departure point in the provisional vehicle allocation plan (Lin [0127] continue assigning commuters to taxis until taxis reach capacity; [0128] if all commuters in the current group have been assigned move to the lower priority group), and 
alternately repeating the creation of the provisional vehicle allocation plan and the further grouping to converge the vehicle allocation plan (Lin Fig. 26 [0128] if all commuters have been assigned in the current group then the lower priority group is set to the current group and processing continues and the process repeats to assign taxis for the commuters in the lower group until there is not a lower priority group when processing ends).

Claim 29: 
Lin in view of Tulabandhula and Liu teaches all the elements of claim 28, as shown above. Additionally, Lin discloses:
wherein the function is a function using at least one of a total movement time period, a total waiting time period required for transferring, and a total boarding time period (Lin Fig. 17, [0104] flow diagram illustrating an example process for updating a commuter’s priority; [0105]-[0108] assign priority to users based on wait time, loyalty and preferred route type; [0130] update priority).

Claim 30. 
Lin in view of Tulabandhula and Liu teaches all the elements of claim 18, as shown above. Additionally, Lin discloses:
wherein the processing circuitry is configured to create the vehicle allocation plan of the on-demand transportation vehicle by classifying the plurality of passengers according to a predetermined condition that both (i) the itinerary request is received before a predetermined time and (ii) the desired arrival time or the desired departure time is within a predetermined period of time (Lin [0098] system sends a taxi sharing request to commuters who’s arriving to origin time is within a predefined threshold; [0102], [0105], [0110] assign priority based on waiting time), and 
wherein the estimation of whether or not the passenger candidate is in time for the departure time of the on-demand transportation vehicle in order to transfer from the regularly-running transportation to the on-demand transportation vehicle excludes one of the plurality of passengers from whom the itinerary request has already been received (Lin [0098] system sends a taxi sharing request to commuters who’s arriving to origin time is within a predefined threshold; [0102], [0105], [0110] assign priority based on waiting time; [0097], [0128] [0130] if commuter is not selected the commuters status is changed to “retry”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763. The examiner can normally be reached Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628